DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants has elected without traverse of Group I, claims 1-2 and 4-10 and 14-16 with the elected metallocene pair as the following:

    PNG
    media_image1.png
    143
    137
    media_image1.png
    Greyscale
   and    
    PNG
    media_image2.png
    177
    153
    media_image2.png
    Greyscale

The search results indicate that the elected pair is novel, the search is now extended to those metallocene pairs discussed in the following rejections under 35 USC 103.
Claim Rejections - 35 USC § 112
Claims 1-2, 4-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
(i) The structure of Formula 1 on page 3 should be deleted.
(ii) The use of term “may be” in lines 7 and 11 introduce uncertainty to the claims and renders the claims indefinite.  Furthermore, it is not clear how R11 to R16 are linked to form the “a ring” and the ring structure is not defined.

(iv) “M” of the structures listed on page 7-9 are not defined.
Claim 14
(i) Identical rejections as shown above for claim 1 are also applied to claim 14.
Claim 15
(i) At the end of line 2 from the bottom of page 21, line 5 of page 22, and line 8 of page 7, the punctuations are missing.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhadia et al. (US 2015/0126692) in view of Ehrman et al. (US 2005/0085600), McCulough (US 2015/0119539) and Morrison et al. (US 2013/0172500).
Designing a catalyst composition by combining two or more catalyst components selected from metallocene catalyst, Ziegler catalyst, non-metallocene multidentate single site catalyst to provide a tailor multimodal olefin polymer blend compositions are well established in the art since each of the catalyst component respectively is expected to provide the corresponding olefin polymer component of the multimodal olefin polymer blend with little interference from the rest of the catalyst components in the catalyst composition.  
Sukhadia discloses a supported binary metallocene catalyst composition comprising a catalyst component I and a catalyst component II, wherein catalyst 

    PNG
    media_image3.png
    175
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    146
    404
    media_image4.png
    Greyscale

 	 
    PNG
    media_image5.png
    470
    407
    media_image5.png
    Greyscale
    
elected first metallocene species, such is within Sukhadia’s generic disclosure when one of CpA and CpB is selected from cyclopentadienyl and the other from indenyl as disclosed in [0068].  Those conventional unbridged metallocene for providing low molecular weight ethylene polymer are expressly disclosed in Ehrman as the first catalyst component:

    PNG
    media_image6.png
    84
    401
    media_image6.png
    Greyscale

Wherein X is selected from halide such as chloride and fluoride and M is selected from Zr, Hf and T.  Ehrman further exemplify metallocene of formula (I) as the following:

    PNG
    media_image7.png
    109
    389
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    21
    384
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    22
    373
    media_image9.png
    Greyscale

One would immediately envision the corresponding metallocene compounds by replacing fluoride with chloride and those metallocene compounds would meet the limitation of the first metallocene compound limitation of the instant claims.
It is noted that Sukhadia does not teach the second metallocene compound of Formula 2; however, those metallocene catalyst complexes are taught in
McCulough for providing a linear low density ethylene-hexene copolymer (high level of hexene incorporation in the polymer backbone) with Mw about 300K. 

    PNG
    media_image10.png
    872
    403
    media_image10.png
    Greyscale

McCulough further teaches the preparation of silica supported metallocene by mixing alumoxane and metallocene complex in toluene to provide a solution, and then adding silica to provide a supported metallocene catalyst composition ([0085]-[0089] 
Those prior art are analogous because they all are from the same area of endeavor of metallocene catalyst composition for olefin polymerizations.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Ehrman’s and McCulough’s metallocenes to as Sukhadia’s catalyst I and catalyst II components to provide a binary metallocene catalyst composition for providing ethylene polymer composition with tailored molecular weight distribution and density since such is conventionally done in the art to produce ethylene polymer composition with balanced processability and mechanical strength in the absence of showing of criticality and unexpected result.
Response to Arguments
Applicant's arguments filed on December 11, 2020 have been fully considered but they are not persuasive. 
Applicants argue:
“in the published application at paragraphs [0022] and [0023], such combination relates to technical significance. For instance, “when the claimed hybrid supported metallocene catalyst is polymerized in a single gas phase fluidized bed reactor, a melt flow rate (MI21/MI2) is larger than a resin prepared by using a metallocene catalyst, a melt flow rate (MI21/MI2) is smaller than a resin prepared by using a Ziegler-Natta catalyst, and a comonomer distribution is controlled by the hybrid supported metallocene catalyst”. 

	Applicants’ discussion of comparative results listed in Table 1 of the specification is noted, however, the showing of narrow melt flow ratio (MI21.6/MI2.16) ranging 28-43 is limited to ten pairs of the first catalyst component and second catalyst component.  That is, the showing of criticality and unexpected results is not commensurate to the scope of the instant claims which includes thousands of catalyst pairs.  
	In view of the foregoing, the rejections as shown above are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765